DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on January 21, 2021 for Application title: “Encoding One-Time Passwords As Audio Transmissions Including Security Artifacts”.

Status of the Claims
Claims 1-20 were pending.  By the 01/21/2021 Response, claims 1, 9, and 17 have amended, claim 12 has been cancelled, and new claim 21 has been added.  Accordingly, claims 1-11 and 13-21 remain pending in the application and have been examined.

Priority
This application was filed on 02/27/2019 and claims no other priority.  For the purpose of examination, the 02/27/2019 is considered to the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1
Claims 1-11 and 13-21 recite a computer-based method for financial authentication via audio interface devices.  The claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 17 recites a computer-based method for authenticating audio interface devices, said method performed using an authentication server computing device in network communication with an audio interface device and a verified user computing device, the authentication server computing device comprising at least one processor in communication with at least one memory device, said method comprising:
receiving a transaction request from the audio interface device, the transaction request including an account identifier of a payment account used by a suspect consumer to initiate a purchase transaction using the audio interface device; 
generating a first audio file, including a first audio transmission, the first audio transmission including a primary security artifact and at least one secondary security artifact, wherein the primary security artifact is an encoding of a one-time password; 
storing, in the memory, a reference data file including the first audio transmission; 
transmitting the first audio file to the verified user computing device via an authentication application stored on the verified user computing device and registered with the authentication server computing device, the verified user computing device associated with a legitimate accountholder of the payment account associated with the account identifier; 
receiving a second audio file from the audio interface device, the second audio file including a second audio transmission, the second audio transmission transmitted to the audio interface device when the suspect consumer plays the first audio transmission for the audio interface device using the verified user computing device;
verifying the second audio transmission, by comparing the second audio transmission to the first audio transmission in the stored reference data file, including electronically comparing the second audio transmission to the first audio transmission to match the primary security artifact and the at least one secondary security artifact of the first and second audio transmissions;
verifying the suspect customer as the legitimate accountholder of the payment account based on verifying the second audio transmission; and
authorizing the transaction based on the verification of the second audio transmission and the suspect consumer being the legitimate accountholder of the payment account.

The claim recites a method of providing for a financial transaction authentication via audio interface devices by:  receiving a transaction request from audio interface devices; generating a first audio file/transmission; storing the first audio transmission; transmitting the first audio file to a verified user computing device; receiving a second audio file/transmission; verifying by comparing the second to the first audio transmission in the stored reference data file; and verifying the suspect customer is the legitimate accountholder before authorizing the transaction based on the verification. 
The claim as a whole recites the abstract idea of providing for a financial transaction authentication via the audio interface device by comparing the second to the first audio information in the stored reference data file and verifying the legitimacy of customer.  The abstract idea amounts to a fundamental economic practice of mitigating risk before authentication (i.e., hedging, insurance, mitigating risk) which fall under the “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components (see claims 1 and 9) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 1 recites a computer system and claim 9 recites a computer program with similar elements and limitations discussed in claim 17.  Therefore, these claims are also directed to the same abstract idea as in claim 17.
Step 2A Prong 2
The claims include the additional elements, such as an authentication server computing device comprising at least one processor in communication with at least one memory device, audio interface device, one-time password, user computing device along with the programmed instructions (see claims 1 and 9), all are recited at a high level of generality (see Publication, paragraphs 17-18, 20-23, 45-50, and Figure 1) and are merely invoked as tools to perform the authentication process.  Applicant’s Publication does not describe how these computer elements are different from the general computer components, thus, they are treated as the general computer components.
The claimed method recites approximately eight steps (see claim 17) to manage financial transaction authentication via the audio interface device.  The claim steps are merely instructions to implement the abstract idea on a computing device in network communication with an audio interface device to perform the generic computer functions including receiving a transaction request from audio interface devices (transmitting or receiving data), generating a first audio file/transmission (processing data over a network), storing the first audio transmission (electronic recordkeeping), transmitting the first audio file to a verified user computing device (transmitting or sending data); receiving a second audio file/transmission (transmitting or sending data), verifying by comparing the second to the first audio transmission in the stored reference data file (processing data over a network), and verifying the suspect customer is the legitimate accountholder before authorizing the transaction based on the verification (processing data over a network).  The additional elements amount to no more than instructions to implement the abstract idea with a processor, memory, and programmed instructions (Step 2A Prong 2-No).
Step 2B:
 As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the receiving, generating, storing, transmitting, receiving, verifying, comparing, verifying, and authorizing steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-4 and 10-12 (one-time password generated using an algorithm, and include synthesized speech and prerecorded sounds), claims 5 and 13 (first audio includes characteristics not disabled by user), claims 6-7, 14-15, and 18-19 (secondary security artifacts includes frequency, amplitude, and timing, and can be (Step 2B-No).  
The focus of the claimed invention is on providing for a financial transaction authentication via the audio interface device.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
A.  The Pending Claims Are Not Directed to an Abstract Idea
Step 2A, Prong 1:
Pages 9-10, Applicant argues that even assuming arguendo that the independent claims recite a judicial exception enumerated in the 2019 PEG, the present claims are subject-matter eligible under the second prong of Step 2A.
Response:
No specific argument is present in section Step 2a, prong 1.  Therefore, no specific response is provided.

Step 2A, Prong 2:
Pages 10-11, Applicant cites paragraphs 2-3 and 31-32 from the specification and argues that the claimed invention provides an improvement to another technology.
Response:
The Examiner respectfully disagrees.  The Examiner has reviewed the cited paragraphs and concluded that the claimed invention is directed to “a business solution” to “a business problem”, see underlined below:
[0003] Other computing devices, such as smartphones, may also be used to order products and services. However, these devices are conventionally protected with biometric and/or passcode authentication. Frequently, users are authenticated using Facial Recognition, Fingerprint Recognition, and/or password authentication on these devices. However, these authentication methods are ill-suited for audio interface devices. Requiring a user to speak a password aloud as a voice command would compromise the security of the password, and allow other users to hear and repeat the password. For example, it is common for children to repeat audio commands, which could lead to unexpected transactions. One advantage of audio interface devices is users can complete other activities, such as cooking or cleaning, while operating the audio interface device using voice commands. Biometric (e.g., face, fingerprint) authentication would require the user to directly interact with the audio interface device, negating the remote operation benefits of audio interface devices. 

[0032] The resulting technical benefits achieved by the systems and methods of the disclosure include at least one of: (i) reduced communication of persistent (e.g., not one-time) passwords, (ii) reduced accidental or fraudulent purchase transactions initiated on an audio interface device, (iii) completing high confidence authentications using audio interface devices without requiring a secondary user interface, and (iv) leveraging previously verified (e.g., registered, authenticated) user computing devices to increase the security of audio interface devices.

As explained in the rejection above, the focus of the claims is on providing for a financial transaction authentication using the audio interface device.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The pending claims do not improve the functioning of a computer or other technology.

B.  Applicant’s Claims Are Directed to “Significantly More” Than the Abstract Idea
Pages 11-13, Applicant cites the Berkheimer Memo and argues that the Office must provide factual evidence to support any conclusion that the elements are well-understood, routine, and conventional activities, especially the pending claims overcome the prior arts (see Remarks, pages 11-13).
Response:
The Examiner respectfully disagrees.  As a reminder, the July 2015 Update: Subject Matter Eligibility explains that courts consider the determination of whether a claim is eligible, which involves identifying whether an exception such as an abstract idea is being claimed, to be a question of law.  Accordingly, the courts do not rely on 
Identifying abstract ideas, judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.
For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘“basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’”  The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new”.  Thus, an argument that the Examiner was unable to raise any prior art to support a 101 rejection is evidence that the elements of the claims are not well-known, routine, and conventional is not persuasive.
Further, the Berkheimer Memo requires the Examiner to use one of the four options for supporting his clarification that an additional element (or combination of elements) are well-understood, routine, and conventional.  The first option is: 1. A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly 
The Examiner has provided a detailed two-step analysis explaining why the claims are directed to an abstract idea and do not amount to significantly more than the abstract idea itself in according to USPTO guidance in the last and the present Office Actions.  Further, there is no requirement that examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea. See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility” to 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), 79 Fed.
Reg. 74618 (Dec. 16, 2014).
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.


C.  Newly added dependent Claim 21 is subject-matter eligible
Pages 13-14, Applicant argues that the newly added Claim 21 recites that the authentication server computing device is configured to “receive the second audio file from the audio interface device in response to the audio interface device automatically playing a specific audio tone that prompts the verified user computing device to activate the authentication application and play the first audio transmission for the audio interface device.”  This automatic, direct communication between the audio interface device and the verified user computing device is non-conventional and therefore submitted to be patentable subject matter.
Response:
The Examiner respectfully disagrees.  The Examiner has reviewed the Claim and the cited paragraphs 20 and 27 and do not see anything other than that the devices are merely used as tools to perform the authentication process.  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  The claims do not improve the functioning of a computer or device.  Therefore, Applicant’s arguments are not persuasive.
In conclusion, Applicant’s amended claims and arguments are not persuasive and the rejection of the claims is MAINTAINED.


Claim Rejections - 35 USC § 103
A prior art search has been conducted and no art could be identified to reject the claims at this time.

Conclusion
Claims 1-11 and 13-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697